DETAILED ACTION
The RCE after Notice of Allowance filed April 13, 2021 has been entered. Claims 1-20 are pending. Claims 1, 8 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-9, 11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiatrowski et al. (US 2011/0158021).
Regarding independent claims 1, 8 and 14, Wiatrowski et al. disclose a method, comprising: 
precharging, in response to a first precharge control signal, differential bitlines (FIG. 1: BL and /BL) for a first subset of a plurality of entries of a memory (FIG. 2: 10 and/or FIG. 3: e.g., bank 0) in response to a memory access to a memory address associated with the memory (see FIG. 4 along with FIGS. 1-3, and e.g., para. 0053: … the retd<0> signal used to power up … (i.e., power up header device 22 of FIG. 1 that causes pre-charging bit line pairs (see para. 0044)));
 subset different from the first subset, in response to the memory access to the memory address associated with the memory (e.g., para. 0053: … and is then used to generate the retd<1> signal for power up the second array 11 … );
adjusting the first delay in response to an indication that a current spike resulting from precharging the first subset and the second subset exceeds a threshold (e.g., para. 0053: … This return path can be configured to generate a desired delay in addition to … thereby controlling a peak current required …); and 
ceasing adjusting the first delay when the indication ceases (para. 0057: … These can be configured to provide suitable delays depending on the peak current requirements, i.e., no more delay lines when meets peak current requirements.).
Regarding claims 2, 9 and 16, which depends from claims 1, 8 and 14, respectively, Wiatrowski et al. further disclose precharging, at a third clock signal different from the first clock signal and the second clock signal and during precharging of the differential bitlines for the first subset and the second subset, differential bitlines for a third subset of the plurality of entries of the memory, the third subset different from the first subset and the second subset, in response to the memory access to the memory address associated with the memory (see FIG. 4: retd<2> along with FIS. 1-3).
Regarding claims 4, 11 and 18, which depends from claims 1, 8 and 14, respectively, Wiatrowski et al. further disclose discontinuing precharging of the first subset and the second subset (e.g., para. 0032: … Controlling the delay to limit the peak current may be done).
Regarding claim 15, which depends from claim 14, Wiatrowski et al. further disclose the precharge control module is further to offset the second precharge control signal from the first precharge control signal such that a first current spike associated with precharging differential bitlines of the second subset overlaps with a first current spike associated with precharging differential bitlines of the first subset by less than a threshold amount (see FIG. 5 and accompanying disclosure).

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wiatrowski et al. (US 2011/0158021) in view of Choi et al. (US 7,193,921).
Regarding claims 5, 12 and 19, Wiatrowski et al. teach the limitations of claims 1, 8, and 14, respectively.
Wiatrowski et al. are silent with respect to the limitations of claims 5, 12 and 19.

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Choi et al. to the teaching of Wiatrowski et al., such that a precharging method, as taught by Wiatrowski et al., utilizes skewed delay, as taught by Choi et al., for the purpose of minimizing peak current, thereby immunizing current overhead. 

Claims 6, 13 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wiatrowski et al. (US 2011/0158021) in view of Choi et al. (US 7,193,921), further in view of Nakase (US 5,774,410).
Regarding claims 6, 13 and 20, Wiatrowski et al. and Choi et al., as combined, teach the limitations of claims 5, 12 and 19, respectively.
Wiatrowski et al. and Choi et al. do not explicitly disclose the second delay comprises a first phase of the clock signal associated with the memory and the third delay comprises a second phase of the clock signal associated with the memory.
Nakase discloses the deficiencies in e.g., FIG. 4 and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Nakase to the teaching of Wiatrowski et al. and Choi et al., as combined, such that a precharging method, as taught by Wiatrowski et al. and 

Claim 7 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wiatrowski et al. (US 2011/0158021) in view of Choi et al. (US 7,193,921), further in view of e.g., Dhamdhere et al. (US 2016/0036432).
Regarding claim 7, Wiatrowski et al. and Choi et al., as combined, teach the limitations of claim 5.
Wiatrowski et al. and Choi et al. do not explicitly disclose the third delay exceeds the second delay such that a current spike associated with precharging at the first precharge control signal does not overlap with a current spike associated with precharging at the second precharge control signal by more than a threshold amount.
However, it is a well-known technology that delaying a signal in order to minimize spike signal which can be more than a threshold amount to turn on/off transistor for a type of CMOS circuits for its purpose.
For support, of the above asserted facts, see for example, Dhamdhere et al. (US 2016/0036432), paragraph [0046]: … because the turn-on threshold voltage of pass transistor … In other words, for an input voltage transient from low to high, … turn off pass transistor … and this overlap in operation may help to prevent an output voltage spike.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize delayed circuit to control spike signal because the spike signal 

Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/SUNG IL CHO/Primary Examiner, Art Unit 2825